 



Exhibit 10.2
EXECUTION VERSION
 
 
 
GUARANTY
Dated as of December 19, 2005
Made by
CADENCE DESIGN SYSTEMS, INC.,
As Guarantor
in Favor of
BANK OF AMERICA, N.A.,
as the
Administrative Agent
and
The LENDERS
(as defined herein)
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page  
Section 1.
  Definitions; Interpretation     1  
Section 2.
  Guaranty     15  
Section 3.
  Liability of Guarantor     16  
Section 4.
  Consents of Guarantor     17  
Section 5.
  Guarantor Waivers     18  
Section 6.
  Subrogation     20  
Section 7.
  Subordination     21  
Section 8.
  Continuing Guaranty     22  
Section 9.
  Payments; Taxes     22  
Section 10.
  Representations and Warranties     23  
Section 11.
  Affirmative Covenants     28  
Section 12.
  Negative Covenants     32  
Section 13.
  Events of Default and Remedies     41  
Section 14.
  Notices     43  
Section 15.
  No Waiver; Cumulative Remedies     44  
Section 16.
  Costs and Expenses; Indemnification     44  
Section 17.
  Right of Set-Off     46  
Section 18.
  Marshalling; Payments Set Aside     46  
Section 19.
  Benefits of Guaranty     46  
Section 20.
  Binding Effect; Assignment     47  
Section 21.
  Governing Law and Jurisdiction     47  
Section 22.
  Waiver of Jury Trial     48  
Section 23.
  Entire Agreement; Amendments and Waivers     49  
Section 24.
  Severability     49  
Section 25.
  Confidentiality     49  
Section 26.
  Counterparts     50  
Section 27.
  Judgment Currency     50  
Section 28.
  USA PATRIOT Act Notice     50  

          Schedules        
     I
  Litigation    
     II
  Environmental Matters    
     III
  Material Subsidiaries    
     IV
  Intellectual Property    
     V
  Liens    
     VI
  Indebtedness    
     VII
  Investments    
     VIII
  Affiliate Transactions    
     IX
  Burdensome Agreements    

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Section       Page   Exhibits        
A
  Form of Compliance Certificate    

ii



--------------------------------------------------------------------------------



 



GUARANTY
          THIS GUARANTY (this “Guaranty”), dated as of December 19, 2005, is
made by Cadence Design Systems, Inc., a Delaware corporation (the “Guarantor”),
in favor of the Lenders from time to time party to the Term Facility Agreement
referred to below, and Bank of America, N.A., as the administrative agent under
such agreement (in such capacity, together with any successor administrative
agent, the “Administrative Agent”).
RECITALS
          Castlewilder, an Irish unlimited company, (the “Borrower”), the
Lenders from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”), and the Administrative Agent are parties to a Term Facility
Agreement dated as of December 19, 2005 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).
          The Borrower is a wholly-owned Subsidiary of the Guarantor.
          It is a condition precedent to the making of the Loan to the Borrower
under the Credit Agreement at the rate of interest, and with other financial
terms, set forth therein that the Guarantor guarantee the indebtedness and other
obligations of the Borrower to the Guaranteed Parties under or in connection
with the Credit Agreement as set forth herein.
          The Guarantor, as the parent of the Borrower, will derive direct and
indirect benefits from the making of the Loan to the Borrower pursuant to the
Credit Agreement (which benefits are hereby acknowledged by the Guarantor).
          Accordingly, to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in consideration thereof, the Guarantor
hereby agrees as follows:
             Section 1. Definitions; Interpretation.
          (a) Terms Defined in Credit Agreement. All capitalized terms used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
          (b) Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:
          “Acquisition”, by any Person, means the acquisition by such Person of
(i) more than 50% of the Equity Interests in, or all or substantially all of the
property of, another Person, or (ii) any product line or segment of business or
division (including, without limitation, the acquisition of rights, production
or distribution of a product or product line) of a Person, whether or not
involving a merger or consolidation with such Person.
          “Administrative Agent” has the meaning specified in the introductory
paragraph to this Guaranty.
 

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent-Related Persons" means the Administrative Agent, together with
its Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.
          “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
          “Audited Financial Statements” means the audited consolidated balance
sheet of the Guarantor and its Subsidiaries for the fiscal year ended January 1,
2005, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year of the Guarantor,
including the notes thereto.
          “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).
          “Big Four Firm” means and includes KPMG International,
PriceWaterhouseCoopers, Deloitte & Touche, and Ernst & Young, together with any
successors to all or substantially all of their respective auditing businesses.
          “Borrower” has the meaning specified in the recitals to this Guaranty.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, Dublin, Ireland, New York City or the state where the
Administrative Agent’s Office is located, and, if such day relates to any LIBOR
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.
          “Change of Control” means an event or series of related events by
which:
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Guarantor entitled to
vote for members of the board of directors or equivalent governing body of

2



--------------------------------------------------------------------------------



 




the Guarantor on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Guarantor ceases to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
          (c) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
legally-binding arrangement that, upon consummation thereof, will result in its
or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Guarantor, or
control over the equity securities of the Guarantor entitled to vote for members
of the board of directors or equivalent governing body of the Guarantor on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities.
          “Closing Date” has the meaning specified in the Credit Agreement.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” has the meaning specified in Section 3(a).
          “Companion Lien” has the meaning specified in Section 12(i)(ii).
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit A hereto.
          “Consolidated EBITDA” means, for any period, for the Guarantor and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Guarantor and its Subsidiaries for such
period (including franchise taxes imposed in lieu thereof), (iii) depreciation
and amortization expense, including amortization of any original issue discount,
(iv) write-offs (including, without limitation, write-offs and write-downs of
acquired in-process research and development in connection with Acquisitions and
any write-off of deferred financing costs in connection with the prepayment or
repurchase of Indebtedness prior to the maturity thereof),

3



--------------------------------------------------------------------------------



 



(v) other charges and expenses of the Guarantor and its Subsidiaries that are
non-cash and non-recurring reducing such Consolidated Net Income (including
non-cash compensation expenses realized for grants of performance shares, stock
options, stock purchase rights or other rights to officers, directors and
employees of the Guarantor or any Subsidiary), and (vi) cash restructuring
charges not to exceed for any period of four consecutive fiscal quarters
$20,000,000; and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Guarantor and its Subsidiaries for such period, and (ii) all
non-cash items increasing Consolidated Net Income for such period.
          “Consolidated Indebtedness” means, as of any date of determination,
for the Guarantor and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations under the Finance
Documents) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) the outstanding principal amount of
all purchase money Indebtedness, (c) the face amount of all outstanding letters
of credit (including standby and commercial, but excluding letters of credit
supporting the purchase of goods in the ordinary course of business and expiring
no more than six months from the date of issuance), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) the outstanding principal
amount of all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Guarantor or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Guarantor or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Guarantor or such Subsidiary.
          “Consolidated Interest Charges” means, for any period, for the
Guarantor and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Guarantor and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Guarantor and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
          “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
          “Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

4



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” means, for any period, for the Guarantor and
its Subsidiaries on a consolidated basis, the net income of the Guarantor and
its Subsidiaries (excluding extraordinary gains and extraordinary losses) for
that period.
          “Consolidated Net Tangible Assets” means, in respect of the Guarantor
and its Subsidiaries on a consolidated basis, the Consolidated Total Assets less
goodwill and other intangibles (other than patents, trademarks, licenses,
copyrights and other intellectual property and prepaid assets).
          “Consolidated Total Assets” means, in respect of the Guarantor and its
Subsidiaries on a consolidated basis, total assets.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Agreement” has the meaning specified in the recitals to this
Guaranty.
          “Credit Facility Obligations” means, in relation to any Contractual
Obligation specified in Section 12(i) hereof in favor of any Person (the
“Third-Party Creditor”), (i) all Obligations, as such Obligations or the
documents evidencing them may be renewed, extended, increased, amended or
modified from time to time without notice to or consent of such Third-Party
Creditor, and (ii) all indebtedness and obligations arising under any loan or
credit agreement replacing or refinancing the Obligations, whether in favor of
the Borrower or the Guarantor or any of its Subsidiaries, without notice to or
consent of such Third-Party Creditor.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
          “Eligible Preferred Stock” means in respect of any class of preferred
stock of the Guarantor outstanding (the “Subject Stock”) as to which dividends
or distributions are being declared or paid in preferred stock (such dividended
or distributed stock, the “Distributed

5



--------------------------------------------------------------------------------



 



Stock”), preferred stock of the same class, provided such Distributed Stock
neither contains nor is subject to any conversion, redemption, repurchase, put,
call or dividend rights not applicable to the Subject Stock.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Guarantor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Guarantor or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Guarantor
or any ERISA Affiliate.
          “Event of Default” has the meaning set forth in the Credit Agreement.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the

6



--------------------------------------------------------------------------------



 



Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America, N.A. on such day on such transactions as determined by the
Administrative Agent.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that an endorsement of any check or similar instrument in the ordinary course of
business shall not constitute a Guarantee. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
          “Guaranteed Obligations” has the meaning set forth in Section 2.
          “Guaranteed Parties” means the Administrative Agent and each Lender.
          “Guaranty Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty.

7



--------------------------------------------------------------------------------



 



          “Guaranty Default” has the meaning set forth in Section 13.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial, but excluding commercial
letters of credit supporting the purchase of goods in the ordinary course of
business and expiring no more than six months from the date of issuance),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
          (c) net obligations of such Person under any Swap Contract;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
          (f) capital leases and Synthetic Lease Obligations;
          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
          (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Information Memorandum” has the meaning specified in the Credit Agreement.

8



--------------------------------------------------------------------------------



 



          “Insolvency Proceeding” means, with respect to any Person, (a) any
case, action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in either
case undertaken under Debtor Relief Laws.
          “Intercompany Loans” means, at any time of determination, all
outstanding loans and advances for financial purposes, whether secured or
unsecured and however evidenced, directly or indirectly extended by the
Guarantor in favor of or otherwise owing by the Borrower.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
          “IP Rights” has the meaning set forth in Section 10(q).
          “IRS” means the United States Internal Revenue Service.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lenders” has the meaning specified in the recitals to this Guaranty.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the filing of a precautionary financing statement solely in respect of
true (operating) lease obligations).
          “Loan” means the loan made or to be made under the Facility or the
principal amount outstanding for the time being of that loan.

9



--------------------------------------------------------------------------------



 



          “Loan Documents” means the “Finance Documents,” as defined in the
Credit Agreement.
          “Loan Parties” means the “Obligors,” as defined in the Credit
Agreement.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities,
or condition (financial or otherwise) of the Guarantor and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
          “Material Subsidiary” means any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as such regulation is in
effect on the date hereof, together with and including any Subsidiary that is a
Loan Party.
          “Maturity Extension Date” means, provided an Extended Maturity Date
has arisen pursuant to the Credit Agreement, the Initial Maturity Date.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Guarantor or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Permitted Receivables Purchase Facility” shall mean any receivables
sales or securitization program now or hereafter entered into by the Guarantor
or any of its Subsidiaries,

10



--------------------------------------------------------------------------------



 



in each case involving true sales of Receivables to a Securitization Entity,
without recourse to the Guarantor or any Subsidiary, other than pursuant to
representations, warranties, covenants and indemnities that are reasonably
customary in an accounts receivable securitization transaction undertaken on a
true sale basis.
          “Permitted Swap Contracts” has the meaning specified in
Section 12(c)(iii).
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Guarantor or
any ERISA Affiliate or to which the Guarantor or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
          “Permitted Mandatory Repayment” has the meaning specified in
Section 13(e).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee benefit plan (as such term is defined in
Section 3(3) of ERISA) established by the Guarantor or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
          “Prior SEC Filings” means, in respect of the Guarantor, any annual,
quarterly or special report filed prior to the Closing Date by the Guarantor
with the SEC under the Securities Exchange Act of 1934, including all schedules
and attachments thereto, other than materials the Guarantor requested (and
obtained consent to or is awaiting consent to) non-disclosure for reasons of
confidentiality.
          “Pro Forma Basis” has the meaning specified in Section 1(c)(iv).
          “Receivables” means any rights to payment, whether in the form of
accounts receivable, general intangibles, instruments, chattel paper or
otherwise.
          “Receivables-Related Assets” means (a) any rights arising under the
documentation governing or relating to Receivables which are the subject of a
Permitted Receivables Purchase Facility, including, without limitation, rights
in respect of Liens securing such Receivables, (b) any proceeds of such
Receivables and any lockboxes or accounts in which such proceeds are deposited,
(c) spread accounts and other similar accounts, and any amounts on deposit
therein, established in connection with any Permitted Receivables Purchase
Facility, (d) any warranty, indemnity, dilution and other intercompany claim
arising out of any Permitted Receivables Purchase Facility, and (e) other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with factoring or asset securitization
transactions involving Receivables.
          “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Guarantor as prescribed by the
Securities Laws.

11



--------------------------------------------------------------------------------



 



          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.
          “Responsible Officer” has the meaning set forth in the Credit
Agreement.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of the Guarantor, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Guarantor’s stockholders, partners or members (or
the equivalent Person thereof).
          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
          “Securitization Entity” means a wholly-owned Subsidiary of the
Guarantor (or another Person in which the Guarantor or any Subsidiary of the
Guarantor makes an Investment and to which the Guarantor or any Subsidiary
transfers Receivables) which engages in no activities other than in connection
with the financing of accounts receivable.
          “Senior Convertible Notes” means those Senior Convertible Notes due
2023, issued and outstanding pursuant to that Indenture, dated as of August 15,
2003, between the Guarantor and J.P. Morgan Trust Company, National Association,
as Trustee.
          “Subordinated Debt” has the meaning set forth in Section 7(a).
          “Subordinated Debt Payments” means any payment or distribution by or
on behalf of the Borrower, directly or indirectly, of assets of the Borrower of
any kind or character, whether in cash, property or securities, including on
account of the purchase, redemption or other acquisition of Subordinated Debt,
as a result of any collection, sale or other disposition of collateral, or by
set-off, exchange or in any other manner, for or on account of the Subordinated
Debt.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

12



--------------------------------------------------------------------------------



 



Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Guarantor.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Threshold Amount” means $30,000,000.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
          “Utilisation Date” has the meaning set forth in the Credit Agreement.
          (c) Interpretation and Accounting Terms.
                    (i) General. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,”

13



--------------------------------------------------------------------------------



 



“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
Guaranty Document), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Guaranty
Document, shall be construed to refer to such Guaranty Document in its entirety
and not to any particular provision thereof, (iv) all references in a Guaranty
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Guaranty
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” Section headings herein and in the
other Guaranty Documents are included for convenience of reference only and
shall not affect the interpretation of this Guaranty or any other Guaranty
Document.
                    (ii) Accounting Terms. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Guaranty shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
                    (iii) Changes in GAAP. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth
herein, and either the Guarantor or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Guarantor shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (x) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(y) the Guarantor shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Guaranty or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
                    (iv) Pro Forma Calculations. Notwithstanding the above, the
parties hereto acknowledge and agree that, for purposes of all calculations made
under

14



--------------------------------------------------------------------------------



 



Section 12(b)(xv), Section 12(c)(vii) and Section 12(f)(v) (in each case, a “Pro
Forma Transaction”) and the financial covenants set forth in Section 12(k).
                    (A) if (I) during the applicable four fiscal quarter period
used in making such calculations under Section 12 (the “Measuring Period”) or
(II) in the case of any Pro Forma Transaction calculation to occur after such
applicable Measuring Period, the Guarantor or any of its Subsidiaries
consummates any Acquisition (x) income statement items (whether positive or
negative) attributable to the Person or Property acquired shall be included as
if such Acquisition had occurred as of the first date of the Measuring Period,
(y) to the extent not retired in connection with such Acquisition, Indebtedness
of the Person or Property acquired shall be deemed to have been incurred as of
the first day of the Measuring Period and (z) reasonably anticipated cost
savings in connection with the Acquisition which are approved by the
Administrative Agent shall be given effect as of the first day of the Measuring
Period; and
                    (B) if (I) during the Measuring Periods or (II) in the case
of any Pro Forma Transaction calculation, to occur after such applicable
Measuring Period, the Guarantor or any of its Subsidiaries consummates any
Disposition of a Subsidiary, product, product line, business segment or division
(x) income statement items (whether positive or negative) attributable to the
Subsidiary or Property disposed of shall be excluded as if such Disposition had
occurred on the first date of the Measuring Period and (y) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the Measuring Period.
For purposes of determining the Consolidated Leverage Ratio pursuant to any Pro
Forma Transaction, “Pro Forma Basis” shall mean that such ratio is calculated
(i) by determining the denominator in accordance with this Section 1(c)(iv)
based upon the then-most recent financial statements of the Guarantor delivered
to the Administrative Agent and Lenders pursuant to this Guaranty or the
Guarantor’s unaudited financial statements for the quarter ended October 1,
2005, and (ii) by taking into account in the numerator all Indebtedness incurred
or repaid on or prior to the date of the relevant transaction.
            Section 2. Guaranty. The Guarantor hereby absolutely,
unconditionally and irrevocably guarantees for the Guaranteed Parties, and their
respective successors, endorsees, transferees and assigns, the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
indebtedness, liabilities and other obligations of the Borrower to the
Guaranteed Parties under or in connection with the Credit Agreement and the
other Loan Documents, including all unpaid principal of the Loans, all interest
accrued thereon, all fees due under the Credit Agreement and all other amounts
payable by the Borrower to the Guaranteed Parties thereunder, in connection
therewith, and in connection with any other Loan Document. The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include any and all advances, debts, obligations and
liabilities, whether now existing or hereafter arising, whether voluntary or
involuntary and whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether recovery upon such
indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
the Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person

15



--------------------------------------------------------------------------------



 



as the debtor in such proceeding. The foregoing indebtedness, liabilities and
other obligations of the Borrower, and all other indebtedness, liabilities and
obligations to be paid or performed by the Guarantor in connection with this
Guaranty (including any and all amounts due under Section 16), shall hereinafter
be collectively referred to as the “Guaranteed Obligations.”
            Section 3. Liability of Guarantor. The liability of the Guarantor
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, the Guarantor agrees
as follows:
          (a) the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s exercise or enforcement of any remedy it may have against
the Borrower or any other Person, or any collateral that any Guaranteed Party
may from time to time acquire as security for the Guaranteed Obligations
(“Collateral”), provided that nothing in this Guaranty shall be construed as
imposing any obligation on the Guarantor or any other Loan Party to provide any
Collateral for the Guaranteed Obligations;
          (b) this Guaranty is a guaranty of payment when due and not merely of
collectibility;
          (c) the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and
          (d) the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:
                    (i) any Insolvency Proceeding with respect to the Borrower,
the Guarantor, any other Loan Party or any other Person;
                    (ii) any limitation, discharge, or cessation of the
liability of the Borrower, the Guarantor, any other Loan Party or any other
Person for any Guaranteed Obligations due to any statute, regulation or rule of
law, or any invalidity or unenforceability in whole or in part of any of the
Guaranteed Obligations or the Loan Documents;
                    (iii) any merger, acquisition, consolidation or change in
structure of the Borrower, the Guarantor or any other Loan Party or Person, or
any sale, lease, transfer or other disposition of any or all of the assets or
shares of the Borrower, the Guarantor, any other Loan Party or other Person;
                    (iv) any assignment or other transfer, in whole or in part,
of any Guaranteed Party’s interests in and rights under this Guaranty or the
other Loan Documents, including any Guaranteed Party’s right to receive payment
of the Guaranteed Obligations, or any

16



--------------------------------------------------------------------------------



 



assignment or other transfer, in whole or in part, of any Guaranteed Party’s
interests in and to any of the Collateral;
                    (v) any claim, defense, counterclaim or set-off, other than
that of prior performance, that the Borrower, the Guarantor, any other Loan
Party or other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents, but,
subject to Section 18, excluding the defense of payment;
                    (vi) any Guaranteed Party’s amendment, modification,
renewal, extension, cancellation or surrender of any Loan Document, any
Guaranteed Obligations, or any Collateral, or any Guaranteed Party’s exchange,
release, or waiver of any Collateral;
                    (vii) any Guaranteed Party’s exercise or nonexercise of any
power, right or remedy with respect to any of the Collateral, including any
Guaranteed Party’s compromise, release, settlement or waiver with or of the
Borrower, any other Loan Party or any other Person;
                    (viii) any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;
                    (ix) any impairment or invalidity of any Collateral or any
other collateral securing any of the Guaranteed Obligations or any failure to
perfect any of the Liens of the Guaranteed Parties thereon or therein; and
                    (x) any other guaranty, whether by the Guarantor or any
other Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Borrower to any Guaranteed
Party.
            Section 4. Consents of Guarantor. The Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from the Guarantor:
          (a) the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Guarantor under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;
          (b) the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;
          (c) the time for the Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

17



--------------------------------------------------------------------------------



 



          (d) any Guaranteed Party may discharge or release, in whole or in
part, any other Loan Party or any other Person liable for the payment and
performance of all or any part of the Guaranteed Obligations, and may permit or
consent to any such action or any result of such action, and shall not be
obligated to demand or enforce payment upon any of the Collateral or any other
collateral, nor shall any Guaranteed Party be liable to the Guarantor for any
failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;
          (e) the Guaranteed Parties may take and hold other security (legal or
equitable) of any kind, at any time, as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;
          (f) the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of the Borrower to any Guaranteed Party and may, from time to time,
in whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and
          (g) the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the Borrower;
all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
            Section 5. Guarantor Waivers.
          (a) Certain Waivers. The Guarantor waives and agrees not to assert:
                    (i) any right to require any Guaranteed Party to marshal
assets in favor of the Borrower, the Guarantor, any other Loan Party or any
other Person, to proceed against the Borrower, any other Loan Party or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of any public or private sale of personal property
security constituting the Collateral or other collateral for the Guaranteed
Obligations or comply with any other provisions of §9611 of the New York UCC (or
any equivalent provision of any other applicable law) or to pursue any other
right, remedy, power or privilege of any Guaranteed Party whatsoever;
                    (ii) the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;

18



--------------------------------------------------------------------------------



 



                    (iii) any defense arising by reason of any lack of corporate
or other authority or any other defense of the Borrower, the Guarantor or any
other Person;
                    (iv) any defense based upon any Guaranteed Party’s errors or
omissions in the administration of the Guaranteed Obligations;
                    (v) any rights to set-offs and counterclaims;
                    (vi) any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of the Guarantor or the right
of the Guarantor to proceed against the Borrower or any other obligor of the
Guaranteed Obligations for reimbursement; and
                    (vii) without limiting the generality of the foregoing, to
the fullest extent permitted by law, any defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Guaranty.
          (b) Additional Waivers.
                    (i) The Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, or the
reliance by the Guaranteed Parties upon this Guaranty, or the exercise of any
right, power or privilege hereunder. The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. The Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Borrower, the Guarantor or
any other Person with respect to the Guaranteed Obligations.
                    (ii) Until the Guaranteed Obligations have been paid in full
in cash (other than contingent indemnification obligations, which have been
provided for to the reasonable satisfaction of the Majority Lenders), the
Guarantor waives (A) its rights of subrogation and reimbursement, (B) any
defenses the Guarantor may have to the Guaranty by reason of an election of
remedies by the Guaranteed Parties, (C) any rights or defenses the Guarantor may
have by reason of protection afforded to the Borrower or any other Guaranteed
Party pursuant to the anti-deficiency or other laws of the State of New York
limiting or discharging the Borrower’s or such other Loan Party’s indebtedness,
(D) any defenses arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Guaranteed Party) of the liability of the
Borrower, (E) any defenses based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Borrower, (F) any right to
compel any Guaranteed Party to proceed against or exhaust any security for the
Guaranteed Obligations (or to proceed against such security in a particular
order) or to pursue any other remedy in such Guaranteed Party’s power
whatsoever, and (G) any benefit of and any right to participate in any security
now or hereafter held by the Guaranteed Parties.
                    (iii) The Guarantor warrants and agrees that each of the
waivers set forth herein is made with full knowledge of its significance and
consequences and that if any

19



--------------------------------------------------------------------------------



 



such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective only to the maximum extent permitted by
applicable law.
          (c) Independent Obligations. The obligations of the Guarantor
hereunder are independent of and separate from the obligations of any other
guarantor of the Guaranteed Obligations, the Borrower and any other Loan Party
and upon the occurrence and during the continuance of any Event of Default, a
separate action or actions may be brought against the Guarantor, whether or not
the Borrower or any such other Loan Party is joined therein or a separate action
or actions are brought against the Borrower or any such other Loan Party.
          (d) Financial Condition of Borrower. The Guarantor shall not have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to: (i) the financial condition or character of the Borrower or the
ability of the Borrower to pay and perform the Guaranteed Obligations; (ii) the
Guaranteed Obligations; (iii) any Collateral; (iv) the existence or nonexistence
of any other guarantees of all or any part of the Guaranteed Obligations;
(v) any action or inaction on the part of any Guaranteed Party or any other
Person; or (vi) any other matter, fact or occurrence whatsoever.
            Section 6. Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, the Guarantor shall not have, and the Guarantor
shall not directly or indirectly exercise, (a) any rights that it may acquire by
way of subrogation under this Guaranty, by any payment hereunder or otherwise,
(b) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Guaranty, or (c) any other right which it
might otherwise have or acquire (in any way whatsoever) which could entitle it
at any time to share or participate in any right, remedy or security of any
Guaranteed Party as against the Borrower or any other Loan Party, whether in
connection with this Guaranty, any of the other Loan Documents or otherwise. If
any amount shall be paid to the Guarantor on account of the foregoing rights at
any time when all the Guaranteed Obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent to be credited and applied
to the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents. Upon the payment in full of the Guaranteed
Obligations and the termination of all Commitments, the Guarantor shall be
subrogated to the rights of the Guaranteed Parties against the Borrower to the
extent otherwise permitted by law; provided, however, that such subrogation
shall not (i) constitute a representation or warranty, express or implied, by
any Guaranteed Party as to the enforceability or collectibility of any
obligations of the Borrower under the Loan Documents or as to the perfection,
priority or enforceability of any lien or security interest contained in or
relating to any Loan Document, (ii) grant to the Guarantor any right of recourse
against any Guaranteed Party in respect thereof, (iii) give rise to any duty on
the part of any Guaranteed Party to cooperate with the Guarantor in the
protection, preservation or enforcement of any rights the Guarantor may have
against the Borrower or any other Loan Party, (iv) impair any Guaranteed Party’s
unfettered discretion to settle or otherwise compromise any claims such
Guaranteed Party may have against the Borrower or otherwise impair or affect any
of the waivers or consents contained herein, or (v) restrict any Guaranteed
Party from enforcing or forbearing from enforcing any of its rights or remedies
against the Borrower; provided further, that the Guarantor shall, upon demand,

20



--------------------------------------------------------------------------------



 



indemnify each Guaranteed Party against any and all costs and expenses arising
directly or indirectly in connection with such right of subrogation.
            Section 7. Subordination.
          (a) Subordination to Payment of Guaranteed Obligations. All payments
on account of all Intercompany Loans, whether created under, arising out of or
in connection with any documents or instruments evidencing any credit extensions
to Borrower or otherwise, including all principal on any such Intercompany
Loans, all interest accrued thereon, all fees and all other amounts payable by
the Borrower to the Guarantor in connection therewith, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Subordinated Debt”)
shall be subject, subordinate and junior in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior payment
in full in cash or cash equivalents of the Guaranteed Obligations.
          (b) Subordination Upon Any Distribution of Assets of the Borrower. In
the event of any payment or distribution of assets of the Borrower of any kind
or character, whether in cash, property or securities, upon any Insolvency
Proceeding with respect to or involving the Borrower, (i) all amounts owing on
account of the Guaranteed Obligations, including all interest accrued thereon at
the contract rate both before and after the initiation of any such proceeding,
whether or not an allowed claim in any such proceeding, shall first be paid in
full in cash, or payment provided for in cash or in cash equivalents, before any
Subordinated Debt Payment is made; and (ii) to the extent permitted by
applicable law, any Subordinated Debt Payment to which the Guarantor would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors or other
liquidating agent making such payment or distribution directly to the
Administrative Agent (on behalf of the other Guaranteed Parties) for application
to the payment of the Guaranteed Obligations in accordance with clause (i),
after giving effect to any concurrent payment or distribution or provision
therefor to any Guaranteed Party in respect of such Guaranteed Obligations.
          (c) Authorization to Administrative Agent. If, while any Subordinated
Debt is outstanding, any Insolvency Proceeding is commenced by or against the
Borrower or its property:
                    (i) the Administrative Agent, when so instructed by the
Majority Lenders, is hereby irrevocably authorized and empowered (in the name of
the Guaranteed Parties or in the name of the Guarantor or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Subordinated Debt and give acquittance therefor
and to file claims and proofs of claim and take such other action (including
voting the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Guaranteed
Parties; and
                    (ii) the Guarantor shall promptly take such action as the
Administrative Agent (on instruction from the Majority Lenders) may reasonably
request (A) to collect the Subordinated Debt for the account of the Guaranteed
Parties and to file appropriate claims or proofs of claim in respect of the
Subordinated Debt, (B) to execute and deliver to the

21



--------------------------------------------------------------------------------



 



Administrative Agent, such powers of attorney, assignments and other instruments
as it may request to enable it to enforce any and all claims with respect to the
Subordinated Debt, and (C) to collect and receive any and all Subordinated Debt
Payments.
            Section 8. Continuing Guaranty. This Guaranty is a continuing
guaranty and agreement of subordination relating to any Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time in connection with successive transactions consummated under
the Credit Agreement and the other Loan Documents, and the Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon the Guarantor
until termination of the Commitments and payment and performance in full of the
Guaranteed Obligations.
            Section 9. Payments; Taxes. (a) The Guarantor hereby agrees, in
furtherance of the foregoing provisions of this Guaranty and not in limitation
of any other right which any Guaranteed Party or any other Person may have
against the Guarantor by virtue hereof, upon the failure of the Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under §362(a) of the Bankruptcy Code or any comparable provision
under Irish law), the Guarantor shall forthwith pay, or cause to be paid, in
cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to the
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding). The Guarantor shall make each payment hereunder, unconditionally in
full without set-off, counterclaim or other defense, on the day when due in
Dollars, in immediately available funds, to the Administrative Agent at such
office of the Administrative Agent and to such account as the Administrative
Agent shall specify in writing to the Guarantor.
          (b) Any and all payments by the Guarantor to or for the account of any
Guaranteed Party under the Guaranty Documents shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
any Guaranteed Party, taxes imposed on or measured by its overall net income,
and franchise taxes imposed on it, by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Guaranteed Party is organized
or maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Guarantor shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under the Guaranty Documents to any Guaranteed Party then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such other Guaranteed Party receives an
amount equal to the sum it would have received had no such

22



--------------------------------------------------------------------------------



 



deductions been made, (ii) the Guarantor shall make such deductions, (iii) the
Guarantor shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Guarantor shall furnish to the
Administrative Agent (which shall forward the same to such Guaranteed Party) the
original or a certified copy of a receipt evidencing payment thereof.
          (c) In addition, the Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under the
Guaranty Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guaranty Documents
(hereinafter referred to as “Other Taxes”).
          (d) If the Guarantor shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under the Guaranty Documents
to any Guaranteed Party, the Guarantor shall also pay to the Administrative
Agent or to such Guaranteed Party, as the case may be, at the time interest is
paid, such additional amount that the Administrative Agent or such Guaranteed
Party specifies is necessary to preserve the after-tax yield (after factoring in
all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Guaranteed Party would have received if such Taxes
or Other Taxes had not been imposed.
          (e) The Guarantor agrees to indemnify the Administrative Agent and
each other Guaranteed Party for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent and such
Guaranteed Party, (ii) amounts payable under Section 9(d) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (e) shall be made within
30 days after the date the Guaranteed Party or the Administrative Agent makes a
demand therefor. Such demand for payment shall include a schedule setting out in
reasonable detail the calculation of the amount of liability for Taxes or Other
Taxes asserted by the Guaranteed Party or Administrative Agent to be due, but no
Guaranteed Party shall be obliged to disclose its tax returns or working papers.
          (f) Any payments by the Guarantor hereunder the application of which
is not otherwise provided for herein, shall be applied in the order specified in
Clause 26.5 of the Credit Agreement.
          (g) The agreements in this Section 9 shall survive the payment of all
Guaranteed Obligations.
          (h) The provisions of Clauses 12.4 and 15.1 of the Credit Agreement
shall apply to this Section 9.
            Section 10. Representations and Warranties. In order to induce the
Lenders to make Loans to the Borrower pursuant to the Credit Agreement, the
Guarantor represents

23



--------------------------------------------------------------------------------



 



and warrants to each Guaranteed Party, as of the Closing Date, the Utilisation
Date and any Maturity Extension Date, that:
          (a) Existence, Qualification and Power; Compliance with Laws. Each of
the Guarantor and its Material Subsidiaries is (i) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(A) own or lease its assets and carry on its business and (B) with respect to
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (iii) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws; except in
each case referred to in clauses (iii) and (iv) of this Section 10(a), to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
          (b) Authorization; No Contravention. The execution, delivery and
performance by the Guarantor of the Guaranty, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of the Guarantor’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which the Guarantor is a party or affecting the Guarantor or the
properties of the Guarantor or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Guarantor or its
property is subject; or (c) violate any Law. The Guarantor is in compliance with
all Contractual Obligations referred to in clause (ii)(A), except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
          (c) Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Guarantor, other than customary filings in connection with judicial
or other enforcement proceedings.
          (d) Binding Effect. This Guaranty has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Obligor party thereto. This Guaranty and each other Loan Document
constitute a legal, valid and binding obligation of the Obligor party thereto,
enforceable against such Person in accordance with its terms.
          (e) Financial Statements; No Material Adverse Effect; No Internal
Control Event.
                    (i) The Audited Financial Statements (A) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (B) fairly present in all
material respects the financial condition of the Guarantor as of the date
thereof and their results of operations for the period covered thereby

24



--------------------------------------------------------------------------------



 



in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.
                    (ii) The unaudited consolidated balance sheet of the
Guarantor dated October 1, 2005 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (A) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (B) fairly present in all material respects the financial
condition of the Guarantor as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(A) and (B), to the absence of footnotes and to normal year-end audit
adjustments.
                    (iii) Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.
          (f) Litigation. There are no actions, suits, or proceedings pending
or, to the best of the knowledge of the Guarantor, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Guarantor or any of its Subsidiaries or against any of their properties that
(a) are pending as of the date hereof or each Utilisation Date and purport to
affect or pertain to this Guaranty or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (b) except as specifically
disclosed in Prior SEC Filings or Schedule I, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
          (g) No Default. Neither the Guarantor nor any of its Subsidiaries is
in default under or with respect to any Contractual Obligation that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Guaranty
or any other Loan Document.
          (h) Ownership of Property; Liens. Each of the Guarantor and each of
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Guarantor and its Material Subsidiaries is
subject to no Liens, other than Liens permitted by Section 12(a).
          (i) Environmental Compliance. The Guarantor conducts in the ordinary
course of business a review of the effect of existing claims alleging potential
liability or responsibility for violation of any Environmental Law on its
businesses, operations and properties, and those of its Subsidiaries, and as a
result thereof the Guarantor has reasonably concluded that, except as
specifically disclosed in Prior SEC Filings or Schedule II, such claims would
not, individually or in the aggregate, have a Material Adverse Effect.
          (j) Insurance. The properties of the Guarantor and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Guarantor, in such

25



--------------------------------------------------------------------------------



 



amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Guarantor and its Subsidiaries operate.
          (k) Taxes. The Guarantor and its Material Subsidiaries (i) have filed
(A) all Federal, and material state, foreign and other income tax returns and
(B) all other material Federal, state, foreign and other tax returns and reports
required to be filed, and (ii) have paid all material Federal, state, foreign
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. Except as specifically disclosed in Prior SEC
Filings, there is no proposed tax assessment against the Guarantor or its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.
          (l) ERISA Compliance.
                    (i) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Guarantor, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Guarantor and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
                    (ii) There are no pending or, to the best knowledge of the
Guarantor, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.
                    (iii) (A) No ERISA Event has occurred or is reasonably
expected to occur; (B) no Pension Plan has any Unfunded Pension Liability;
(C) neither the Guarantor nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (D) neither the Guarantor nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (E) neither the Guarantor nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
          (m) Subsidiaries; Equity Interests. The Guarantor has no Material
Subsidiaries other than those specifically disclosed in Prior SEC Filings or on
Schedule III. All of the

26



--------------------------------------------------------------------------------



 



outstanding Equity Interests in the Guarantor has been validly issued, and are
fully paid and nonassessable.
          (n) Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
                    (i) No Obligor is engaged and will none will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of the Loan, not more than 25% of the
value of the assets (either of the Guarantor only or of the Guarantor and its
Subsidiaries on a consolidated basis, or of any Loan Party only, or of any Loan
Party on a consolidated basis) subject to the provisions of Section 12(a) or
Section 12(e) or subject to any restriction contained in any agreement or
instrument between the Guarantor and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 13(e) will be margin
stock.
                    (ii) None of the Guarantor, any Person controlling the
Guarantor, and any Subsidiary of the Guarantor is (A) a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (B) required to be
registered as an “investment company” under the Investment Company Act of 1940.
          (o) Disclosure.
                    (i) The Obligors have made available to the Administrative
Agent and the Lenders, pursuant to Prior SEC Filings or otherwise, all material
agreements, instruments and corporate or other restrictions to which they or any
of their Subsidiaries are subject, and all other matters known to them, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
                    (ii) No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Guaranty or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) and disclosed or referenced
in the Information Memorandum contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that any such information published by Gartner DataQuest and appearing
in the Information Memorandum shall not be included within the scope of this
clause (ii), and provided, further, that, with respect to projected financial
information, the Guarantor represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that the projected information is subject to significant
uncertainties and contingencies, many of which are beyond the Loan Parties’
control, and that, subject to the statement above that such information

27



--------------------------------------------------------------------------------



 



was prepared in good faith based upon assumptions believed to be reasonable at
the time, no assurance can be given that any projections will be realized).
          (p) Compliance with Laws. Each of the Guarantor and each of its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
          (q) Intellectual Property; Licenses, Etc. The Guarantor and its
Subsidiaries own, or possess the right to use, all trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their businesses, without material conflict with
the rights of any other Person, except to the extent as would not reasonably be
expected to result in a Material Adverse Effect. To the best knowledge of the
Guarantor, no material slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Guarantor and its Subsidiaries infringes upon any rights
held by any other Person. Except as specifically disclosed in Prior SEC Filings
or on Schedule IV, no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Guarantor, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
            Section 11. Affirmative Covenants. So long as any Lender shall have
any Commitment under the Credit Agreement, or any Loan or other Obligation under
any Loan Document shall remain unpaid or unsatisfied, the Guarantor shall, and
shall (except in the case of the covenants set forth in subsections (a), (b) and
(c)) cause each Loan Party and their respective Subsidiaries to:
          (a) Financial Statements. Deliver to the Administrative Agent:
                    (i) as soon as available, but in any event within 90 days
after the end of each fiscal year of the Guarantor, a consolidated balance sheet
of the Guarantor and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Majority Lenders (it being acknowledged that,
without limitation, any Big Four Firm shall be deemed reasonably acceptable),
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
                    (ii) as soon as available, but in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Guarantor, a consolidated

28



--------------------------------------------------------------------------------



 



balance sheet of the Guarantor and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Guarantor’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the Guarantor as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Guarantor in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
          (b) Certificates; Other Information. Deliver to the Administrative
Agent:
                    (i) concurrently with the delivery of the financial
statements referred to in Section 11(a)(i) and (ii), a duly completed Compliance
Certificate signed by a Responsible Officer of the Guarantor;
                    (ii) promptly after any request by the Administrative Agent
or any Lender, copies of any detailed audit reports or management letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Guarantor by independent accountants in connection with the
accounts or books of the Guarantor, or any audit of any of them;
                    (iii) promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Guarantor, and copies of all annual, regular,
periodic and special reports and registration statements which the Guarantor may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
                    (iv) promptly after receipt thereof by the Guarantor, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Guarantor and its Subsidiaries; and
                    (v) promptly, such additional information regarding the
business, financial or corporate affairs of the Guarantor or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request, in form and detail reasonably satisfactory to such requesting Person.
     Documents required to be delivered pursuant to Section 11(a)(i) or (ii) or
Sections 11(b)(ii), (iii), (iv) and (v) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (x) on which the Guarantor posts such documents, or provides a link
thereto on the Guarantor’s website; or (y) on which such documents are posted on
the Guarantor’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether

29



--------------------------------------------------------------------------------



 



sponsored by the Administrative Agent); provided that the Guarantor shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents and upon request provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Guarantor with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     The Guarantor hereby acknowledges that (A) the Administrative Agent and/or
the Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Guarantor hereunder (collectively, “Guarantor
Materials”) by posting the Guarantor Materials on IntraLinks or another similar
electronic system (the “Platform”) and (B) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Guarantor or its securities) (each, a
“Public Lender”). The Guarantor hereby agrees that so long as the Guarantor is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Guarantor Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Guarantor Materials “PUBLIC,” the Guarantor shall
be deemed to have authorized the Administrative Agent, the Arranger, and the
Lenders to treat such Guarantor Materials as not containing any material
non-public information with respect to the Guarantor or its securities for
purposes of United States Federal and state securities laws; (y) all Guarantor
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Guarantor Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” Notwithstanding the foregoing, the Guarantor
shall be under no obligation to mark any Guarantor Materials “PUBLIC.”
          (c) Notices. Promptly notify the Administrative Agent and each Lender:
                    (i) of the occurrence of any Default;
                    (ii) of any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect, including (i) any breach or
non-performance of, or any default under, a Contractual Obligation of the
Guarantor or any Subsidiary that has resulted or would reasonably be expected to
result in a Material Adverse Effect; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Guarantor and any
Governmental Authority that has resulted or would reasonably be expected to
result in a Material Adverse Effect; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Guarantor,
including pursuant to any applicable Environmental Laws, that has resulted or
would reasonably be expected to result in a Material Adverse Effect;
                    (iii) of the occurrence of any ERISA Event; and

30



--------------------------------------------------------------------------------



 



                    (iv) of any material change in accounting policies or
financial reporting practices by the Guarantor or the Borrower.
     Each notice pursuant to this Section 11(c) shall be accompanied by a
statement of a Responsible Officer of the Guarantor setting forth details of the
occurrence referred to therein and stating what action the Guarantor has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 11(c)(i) shall describe with particularity any and all provisions of
this Guaranty and any other Loan Document that have been breached.
          (d) Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its material obligations and liabilities, including (i) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Guarantor or such Subsidiary;
(ii) all material lawful claims which, if unpaid, would by law become a material
Lien upon property of the Guarantor or a Material Subsidiary (other than a Lien
permitted by Section 12(a)), unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Guarantor or such Subsidiary.
          (e) Preservation of Existence, Etc. (i) As to the Guarantor and each
Material Subsidiary, preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 12(d) or 12(e), and as
to any Subsidiary that is not a Material Subsidiary, preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except as permitted by Section
12(d) or to the extent that the failure to do so would reasonably be expected to
have a Material Adverse Effect; (ii) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(iii) preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.
          (f) Maintenance of Properties. (i) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(ii) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (iii) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
          (g) Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Guarantor, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

31



--------------------------------------------------------------------------------



 



          (h) Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
          (i) Books and Records. (i) Maintain proper books of record and
account, in which true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Guarantor and its Subsidiaries; and (ii) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Guarantor.
          (j) Inspection Rights. Except as restricted by law, permit
representatives of the Administrative Agent and each Lender to visit and inspect
any of its properties or those of any of its Subsidiaries, to examine its or
their corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its or their affairs, finances and accounts
with its or their officers and use reasonable best efforts to procure
discussions with its independent public accountants, and, during the existence
of a Default or in connection with any reasonable investigation of the possible
existence of a Default, use reasonable best efforts to procure discussions with
its or their directors, all at the expense of the Administrative Agent or Lender
(other than during the existence of an Event of Default), as the case may be, at
such reasonable times during normal business hours, on a once-a-year basis
(other than during the existence of an Event of Default), upon reasonable
advance notice to the Guarantor; provided, however, that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives) may do any of the foregoing at the expense of the
Guarantor at any time during normal business hours, without advance notice and
with such frequency as may be required by the Administrative Agent or Lenders.
          (k) Use of Proceeds. Use or cause to be used the proceeds of the
Facility for general corporate purposes not in contravention of any Law or of
any Loan Document.
            Section 12. Negative Covenants. So long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, the Guarantor shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
          (a) Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
                    (i) Liens pursuant to any Loan Document;
                    (ii) Liens existing on the date hereof and specifically
disclosed in Prior SEC Filings or listed on Schedule V and any renewals or
extensions thereof, provided that (A) the property covered thereby is not
changed, (B) the amount secured or benefited thereby is not increased, (C) the
direct or any contingent obligor with respect thereto is not changed, and

32



--------------------------------------------------------------------------------



 



(D) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 12(c)(ii);
                    (iii) any renewals or extensions of Liens permitted hereby
(including in connection with refinancings or refundings of the related
obligations), provided that (A) the property covered thereby is not expanded or
increased, (B) the principal amount of the obligations secured or benefited
thereby is not increased (except for accrued interest and a reasonable premium
or other reasonable amount paid, and fees and expenses reasonably incurred in
connection with such renewal or extension), (C) the direct or any contingent
obligor with respect thereto is not changed, and (D) any renewal or extension of
the obligations secured or benefited thereby is not prohibited by Section 12(c);
                    (iv) Liens for taxes not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
                    (v) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
                    (vi) pledges or deposits in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security legislation, product liability insurance and self-insurance,
other than any Lien imposed by ERISA;
                    (vii) banker’s liens, rights of set-off, deposits to secure
the performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
                    (viii) easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
                    (ix) Liens securing judgments for the payment of money not
constituting a Guaranty Default under Section 13(h);
                    (x) any Lien existing on any asset of, or Equity Interest
in, any Person at the time such asset or Equity Interest is acquired by such
Person or such Person becomes, is merged or consolidated with or into, or is
acquired by, the Guarantor or a Subsidiary, which Lien was not created in
contemplation of such event;
                    (xi) Liens in favor of the Guarantor, Liens granted by a
Subsidiary that is not a Loan Party in favor of a Loan Party and Liens granted
by a Subsidiary that is not a Loan Party in favor of a Subsidiary that is not a
Loan Party;

33



--------------------------------------------------------------------------------



 



                    (xii) Liens on goods (and the proceeds thereof) and
documents of title and the property covered thereby securing Indebtedness in
respect of commercial letters of credit;
                    (xiii) statutory and common law liens in favor of any
developer, landlord or other third party on property over which the Guarantor or
any Subsidiary has easement rights or on any real property leased by the
Guarantor or any Subsidiary and subordination or similar agreements relating
thereto;
                    (xiv) any condemnation or eminent domain proceedings
affecting any real property;
                    (xv) any provision for the retention of title to an asset by
the vendor or transferor of such asset, which asset is acquired by the Guarantor
or a Subsidiary in a transaction entered into in the ordinary course of
business;
                    (xvi) Liens on the proceeds of assets that were subject to
Liens permitted hereunder or on assets acquired with such proceeds as a
replacement of such former assets;
                    (xvii) Liens securing Indebtedness permitted under
Section 12(c)(iv); provided that (A) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (B) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition;
                    (xviii) Liens on Receivables and Receivables-Related Assets
in connection with any Permitted Receivables Purchase Facility;
                    (xix) with respect to the Borrower and its Subsidiaries,
such Liens as are permitted under Clause 20.3 of the Credit Agreement; and
                    (xx) Liens securing Indebtedness the principal amount of
which (when aggregated with the amount of Indebtedness outstanding pursuant to
Section 12(c)(iv)), does not at any time exceed an amount equal to 5% of
Consolidated Net Tangible Assets, as such assets are determined as of the end of
the most recent fiscal quarter of the Guarantor for which financial statements
have been from time to time delivered to the Lenders hereunder.
          (b) Investments. Make any Investments, except:
                    (i) Investments held by the Guarantor or any Subsidiary in
the form of cash equivalents or short-term marketable debt securities;
                    (ii) advances to officers, directors and employees of the
Guarantor or any Subsidiary undertaken in accordance with applicable law,
(A) for travel, entertainment, relocation and analogous ordinary business
purposes, or (B) in connection with the award of stock (x) under stock incentive
and stock option plans duly authorized by the Guarantor’s board of directors or
any subcommittee thereof or (y) made within the discretion of the officers of
the

34



--------------------------------------------------------------------------------



 



Guarantor as may have been duly authorized by the Guarantor’s board of directors
or any subcommittee thereof;
                    (iii) Investments of the Guarantor in any wholly-owned
Subsidiary and Investments of any wholly-owned Subsidiary in the Guarantor or in
another wholly-owned Subsidiary (including the formation of any such
Subsidiary);
                    (iv) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
                    (v) Investments existing on the date hereof and specifically
disclosed in Prior SEC Filings or on Schedule VII, and any renewals, amendments
and replacements thereof that do not increase the amount thereof;
                    (vi) prepayments and other credits to suppliers made in the
ordinary course of business;
                    (vii) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security or similar
legislation made in the ordinary course of business;
                    (viii) pledges or deposits in connection with (i) the
performance of bids, trade contracts (other than for borrowed money), leases or
statutory obligations, (ii) contingent obligations on surety or appeal bonds,
and (iii) other obligations of a like nature, in each case incurred in the
ordinary course of business;
                    (ix) Investments consisting of non-cash consideration
received in the form of notes, securities or similar obligations in connection
with any Disposition otherwise permitted by this Guaranty;
                    (x) Investments in the form of Permitted Swap Contracts;
                    (xi) Investments consisting of the endorsement of negotiable
instruments for deposit;
                    (xii) Investments in a Securitization Entity arising in
connection with any Permitted Receivables Purchase Facility;
                    (xiii) Guarantees permitted by Section 12(c);
                    (xiv) Investments (other than Acquisitions) in joint
ventures, for the primary purpose of developing, producing, marketing or
distributing goods for the Guarantor or any of its wholly-owned Subsidiaries;
and

35



--------------------------------------------------------------------------------



 



                    (xv) other Investments (including Acquisitions), provided
that before and after giving effect to the making of such Investment, on a Pro
Forma Basis, the Consolidated Leverage Ratio does not exceed the maximum level
specified in Section 12(k)(ii) hereof for the next occurring fiscal quarter,
less 0.25.
          (c) Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
                    (i) Indebtedness under the Loan Documents;
                    (ii) Indebtedness outstanding on the date hereof and
specifically disclosed in Prior SEC Filings or listed on Schedule VI and any
refinancings, refundings, renewals or extensions thereof; provided that (A) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (B) the terms relating to
amortization and maturity (including any right to compel mandatory redemption
thereof) of any such refinancing, refunding, renewing or extending Indebtedness,
are no less favorable in any material respect to the Guarantor or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended;
                    (iii) obligations (contingent or otherwise) of the Guarantor
or its Subsidiaries existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by the Guarantor or such Subsidiary
in the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Guarantor, or changes in the value of
securities issued by the Guarantor, and not for purposes of speculation or
taking a “market view” (“Permitted Swap Contracts”);
                    (iv) Indebtedness in respect of capital leases, Synthetic
Lease Obligations and purchase money obligations for all or part of the price of
the acquisition, construction or improvement of fixed or capital assets within
the limitations set forth in Section 12(a)(xvii); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding, together
with the amount of secured Indebtedness incurred and outstanding pursuant to
Section 12(a)(xx), shall not at any time exceed an amount equal to 5% of
Consolidated Net Tangible Assets, as such assets are determined as of the end of
the most recent fiscal quarter of the Guarantor for which financial statements
have from time to time been delivered to the Lenders hereunder;
                    (v) Indebtedness owing to a Loan Party or owing to another
Subsidiary that is not a Loan Party to the extent the making of such loan by
such Loan Party or Subsidiary that is not a Loan Party is permitted by
Section 12(b);
                    (vi) Indebtedness in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case obtained
in the ordinary course of business; or

36



--------------------------------------------------------------------------------



 



                    (vii) other Indebtedness, provided that before and after
giving effect to the incurrence thereof (provided, for this purpose,
Indebtedness outstanding on the date hereof shall be deemed to have been
incurred on the Closing Date), on a Pro Forma Basis, the Consolidated Leverage
Ratio does not exceed the maximum level specified in Section 12(k)(ii) hereof
for the next occurring fiscal quarter, less 0.25.
          (d) Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
                    (i) any Subsidiary (other than the Borrower) may merge with
(A) the Guarantor, provided that the Guarantor shall be the continuing or
surviving Person, or (B) any one or more other Subsidiaries, provided that when
any wholly-owned Subsidiary is merging with another Subsidiary, the wholly-owned
Subsidiary shall be the continuing or surviving Person;
                    (ii) any Subsidiary (other than the Borrower) may Dispose of
all or substantially all of its assets (and dissolve or liquidate in connection
therewith or thereafter provided it does not before such dissolution or
liquidation acquire any material assets) to the Guarantor or another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be the Guarantor or a wholly-owned
Subsidiary;
                    (iii) any Subsidiary (other than the Borrower) may merge
with the Borrower, provided the Borrower shall be the continuing or surviving
Person; and
                    (iv) the Guarantor or any Subsidiary may undertake any
Dispositions permitted by Section 12(e).
          (e) Dispositions. Make any Disposition or enter into any legally
binding agreement (other than an agreement expressly contingent upon the prior
consent of the Majority Lenders pursuant hereto) to make any Disposition, other
than Dispositions of cash or cash equivalents, except:
                    (i) Dispositions of obsolete or worn-out property, whether
now owned or hereafter acquired, in the ordinary course of business;
                    (ii) Dispositions of inventory and Investments in the
ordinary course of business and Dispositions constituting Restricted Payments
permitted pursuant to Section 12(f);
                    (iii) Dispositions of equipment or real property to the
extent that (A) such property is exchanged for credit against the purchase price
of similar replacement property or (B) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

37



--------------------------------------------------------------------------------



 



                    (iv) Dispositions of property: (A) by any Subsidiary to the
Guarantor or CTL or to a wholly-owned Subsidiary, provided that if the
transferor of such property is the Borrower, the Guarantor or CTL, the
transferee thereof must be the Borrower, the Guarantor or CTL; or (B) by the
Guarantor or CTL to any wholly-owned Subsidiary;
                    (v) Dispositions permitted by Section 12(d) (without regard
to clause (iv) thereof);
                    (vi) licenses and sales of IP Rights, Dispositions of real
property leases, and Dispositions consisting of leases of real property owned by
the Guarantor or its Subsidiaries, in each case, undertaken in the ordinary
course of business;
                    (vii) Dispositions of Receivables and Receivables-Related
Assets pursuant to a Permitted Receivables Purchase Facility;
                    (viii) the sale of Buildings 1-4 at the Guarantor’s River
Oaks Campus, in San Jose, California; and
                    (ix) Dispositions not otherwise permitted under this
Section 12(e); provided that (A) at the time of such Disposition, no Default
shall exist or would result from such Disposition and (B) the aggregate book
value of all property Disposed of in reliance on this clause (viii) shall not at
any time exceed for any fiscal year an amount equal to 5% of Consolidated Net
Tangible Assets, as such assets are determined as of the end of the most recent
fiscal quarter of the Guarantor for which financial statements have from time to
time been delivered to the Lenders hereunder;
provided, however, that any Disposition pursuant to clauses (i) through (ix)
(other than Dispositions between the Guarantor and any of its wholly-owned
Subsidiaries, or between any of its wholly-owned Subsidiaries and other than
Restricted Payments permitted pursuant to Section 12(f)) shall be for fair
market value as determined in good faith by the Guarantor or the Guarantor shall
have determined in good faith that such Disposition is in the best interests of
the Guarantor and its Subsidiaries and is not materially disadvantageous to the
Lenders.
          (f) Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise, unless
made expressly subject to the prior consent of the Majority Lenders pursuant
hereto) to do so, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
                    (i) each Subsidiary may make Restricted Payments to the
Guarantor and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
                    (ii) the Guarantor may declare and make dividend payments or
other distributions (A) payable solely in the common stock or other common
Equity Interests of the Guarantor or (B) solely in respect of preferred stock
outstanding from time to time, payable solely in Eligible Preferred Stock;

38



--------------------------------------------------------------------------------



 



                    (iii) the Guarantor may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
                    (iv) the Guarantor may purchase, redeem or otherwise acquire
the Senior Convertible Notes pursuant to a Permitted Mandatory Repayment; and
                    (v) the Guarantor may declare or pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire for cash Equity Interests
issued by it, provided that before and after giving effect to such declaration
or payment, on a Pro Forma Basis, the Consolidated Leverage Ratio does not
exceed the maximum level specified in Section 12(k)(ii) for the next occurring
fiscal quarter, less 0.25.
          (g) Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Guarantor on the date hereof or any business substantially related or incidental
thereto.
          (h) Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Guarantor, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Guarantor as would be obtainable by the Guarantor at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (i) transactions
between or among the Guarantor and any of its wholly-owned Subsidiaries or
between and among any wholly-owned Subsidiaries, (ii) Restricted Payments
permitted by Section 12(f), (iii) the payment or grant of reasonable
compensation, benefits and indemnities to any director, officer, employee or
agent of the Guarantor or any Subsidiary, and (iv) transactions and agreements
in existence on the date hereof and specifically disclosed in Prior SEC Filings
or listed on Schedule VIII.
          (i) Burdensome Agreements. Enter into any Contractual Obligation
(other than this Guaranty or any other Loan Document) that:
                    (i) limits the ability (A) of any Subsidiary to make
Restricted Payments to the Guarantor or to otherwise transfer property to the
Guarantor, (B) of any Subsidiary to Guarantee the Indebtedness of the Guarantor
or (C) of the Guarantor or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of the Guarantor or such Subsidiary; provided, however,
that the foregoing shall not prohibit:
                         (I) any negative pledge incurred or provided in favor
of any holder of Indebtedness (A) permitted under Section 12(c)(iv) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or (B) pursuant to documentation expressly
permitting the Credit Facility Obligations to be secured thereby without the
consent of the holder of such Indebtedness or any other Person and not involving
a Companion Lien;
                         (II) limitations existing under or by reason of any
agreement in effect on the Closing Date and specifically disclosed in Prior SEC
Filings or listed on Schedule IX;

39



--------------------------------------------------------------------------------



 



                         (III) limitations on the transfer of assets subject to
a Lien permitted under Section 12(a) to the extent such limitation relates
solely to the assets which are the subject of such Lien, and provided that such
transfer restrictions shall not prohibit the granting or enforcement of
consensual Liens securing the Credit Facility Obligations;
                         (IV) customary limitations on subletting or assignment
of any real estate lease governing a leasehold interest of the Guarantor or any
Subsidiary;
                         (V) limitations on the transfer of any property subject
to a contract of sale or transfer so long as such limitations apply only to the
property to be sold or transferred and such sale or transfer is permitted under
the Loan Documents;
                         (VI) limitations existing under or by reason of any
agreement of a Person acquired by the Guarantor or any Subsidiary as in effect
at the time of such acquisition (but not created in connection with or in
contemplation of such acquisition), to the extent that the relevant limitations
therein are not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person so
acquired;
                         (VII) with respect to clauses (i)(A) and (i)(C) above,
customary limitations (including financial maintenance covenants) existing under
or by reason of real estate leases entered into in the ordinary course of
business with Persons not Affiliates of the Guarantor;
                         (VIII) customary limitations in joint venture
agreements otherwise permitted by the Loan Documents that relate solely to the
joint venture;
                         (IX) restrictions on guarantees incurred or provided in
favor of any holder of Indebtedness, which restrictions expressly permit the
Credit Facility Obligations to be guaranteed without the consent of the holder
of such Indebtedness or any other Person; and
                         (X) any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (I) through
(VIII) above, provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings, are,
in the good faith judgment of the Guarantor, not materially less favorable to
the Loan Parties or the Lenders with respect to such limitations than those
contained in the contracts, instruments or obligations prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing; or
                    (ii) requires the grant of a Lien to secure an obligation of
the Guarantor or any Subsidiary if a Lien is granted to secure another
obligation (other than Credit Facility Obligations) of the Guarantor or such
Subsidiary (a “Companion Lien”).
          (j) Use of Proceeds. Use the proceeds of the Facility, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

40



--------------------------------------------------------------------------------



 



          (k) Financial Covenants.
                    (i) Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Guarantor to be less than 4.00 : 1.00.
                    (ii) Consolidated Leverage Ratio. Permit the Consolidated
Leverage Ratio at any time during any period of four fiscal quarters of the
Guarantor set forth below to be greater than the ratio set forth below opposite
such period:

          Maximum Four Fiscal Quarters Ending   Consolidated Leverage Ratio
Closing Date through Fiscal Quarter ending nearest September 30, 2007
  2.50 : 1.00
Thereafter
  2.25 : 1.00

            Section 13. Events of Default and Remedies. Any of the following
shall constitute a “Guaranty Default”:
          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within three days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
          (b) Specific Covenants. The Guarantor fails to perform or observe any
term, covenant or agreement contained in any of Section 11(a), 11(b), 11(c), or
11(j) and such failure continues for three Business Days, or Section 11(e)(i)
(solely as regards the maintenance of legal existence of any Loan Party), or
Section 11(k) or 12 hereof; or
          (c) Other Defaults. The Guarantor fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in this Guaranty on its part to be performed or observed and such
failure continues for 35 days; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Guarantor herein, or in any document delivered in connection herewith, shall be
incorrect or misleading in any material respect when made or deemed made; or
          (e) Cross-Default. (i) The Guarantor or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but beyond any period of grace or cure
period provided) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other

41



--------------------------------------------------------------------------------



 



agreement or condition to be performed or observed relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, beyond any
period of grace or cure period provided, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Guarantor or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Guarantor or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Guarantor or such Subsidiary as a result thereof is greater than the
Threshold Amount; provided that this subsection (e) shall not apply to any
repayment, put or similar provision to the extent it permits any holder of any
Indebtedness of the Guarantor to compel the Guarantor to repay, convert into
Capital Stock, or offer to repay, all or any portion of such Indebtedness prior
to the stated maturity of such Indebtedness as long as such repayment, put or
similar provision is not triggered by a default, event of default or change of
control or similar event or circumstance which permits such Indebtedness to be
declared due and payable or mandatorily redeemed or repurchased prior to its
stated maturity (“Permitted Mandatory Repayment”); or
          (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property under any Debtor Relief Law; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) The Guarantor or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
          (h) Judgments. There is entered against the Guarantor or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material

42



--------------------------------------------------------------------------------



 



Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 20
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Guarantor under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Guarantor or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
          (j) Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
          (k) Change of Control. There occurs any Change of Control.
          (l) Remedies Upon Guaranty Default. If any Guaranty Default occurs or
is continuing, the Guaranteed Parties shall have all rights and remedies
provided under applicable law, and as provided in the Credit Agreement arising
in connection with an Event of Default thereunder.
             Section 14. Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: (i) if to the Guarantor or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on the signature pages hereof; and (ii) if to any other Guaranteed
Party, to the address, telecopier number, electronic mail address or telephone
number specified in the Credit Agreement. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

43



--------------------------------------------------------------------------------



 



          (b) Electronic Communications. Notices and other communications to the
Guaranteed Parties hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent or the
Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Each of the Guarantor and the Guaranteed
Parties may change its address, telecopier or telephone number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.
             Section 15. No Waiver; Cumulative Remedies. No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guaranty Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
             Section 16. Costs and Expenses; Indemnification.
          (a) Costs and Expenses. The Guarantor shall: (i) pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates in connection
with the preparation, negotiation, execution, delivery and administration of
this Guaranty and the other Guaranty Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), including
all attorneys’ fees and disbursements; and (ii) pay or reimburse the
Administrative Agent and each other Guaranteed Party for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Guaranty or the other Guaranty Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law). The foregoing costs and expenses shall include all
taxes and reasonable

44



--------------------------------------------------------------------------------



 



fees related thereto, and other reasonable out-of-pocket expenses incurred by
the Administrative Agent, and, during the existence of an Event of Default or
pursuant to a good faith investigation of the potential existence of an Event of
Default, the reasonable cost of independent public accountants and other outside
experts retained by any Guaranteed Party.
          (b) Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Guarantor agrees to indemnify, save and hold
harmless each Agent-Related Person, each other Guaranteed Party and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including all reasonable
and documented attorneys’ fees and disbursements) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Guaranty Document or other Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Loan or the
use or proposed use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Guaranty or the Credit
Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Guaranty, the Credit Agreement or any
other Guaranty Documents or Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date).
          (c) Defense. At the election of any Indemnitee, the Guarantor shall
defend such Indemnitee using legal counsel satisfactory to such Indemnitee in
such Person’s sole discretion, at the sole cost and expense of the Guarantor.
          (d) Interest. Any amounts payable to by the Guarantor under this
Section 16 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Base Rate plus 2% per annum,
to the fullest extent permitted by applicable Law. Any such interest shall be
due and payable upon demand and shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed.

45



--------------------------------------------------------------------------------



 



          (e) Payment. All amounts due under this Section 16 shall be payable
within ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section 16 shall survive the
termination of the Commitments and repayment of all other Guaranteed
Obligations.
             Section 17. Right of Set-Off. In addition to any rights and
remedies of the Lenders provided by law, upon the occurrence and during the
continuance of any Event of Default, each of the Lenders is authorized at any
time and from time to time, without prior notice to the Guarantor, any such
notice being waived by the Guarantor to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the Guarantor
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Guaranty or any other Guaranty Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. Each of the
Lenders agrees (by its acceptance hereof) promptly to notify the Guarantor and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.
             Section 18. Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any Guaranteed Party shall be under any obligation to
marshal any assets in favor of the Guarantor or any other Person or against or
in payment of any or all of the Guaranteed Obligations. To the extent that the
Guarantor makes a payment to any Guaranteed Party, or any Guaranteed Party
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Guaranteed Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each of the Lenders severally agrees (by its
acceptance hereof) to pay to the Administrative Agent upon demand its pro rata
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
             Section 19. Benefits of Guaranty. This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantor, and such obligations shall be limited to
those expressly stated herein.

46



--------------------------------------------------------------------------------



 



             Section 20. Binding Effect; Assignment.
          (a) Binding Effect. This Guaranty shall be binding upon the Guarantor
and its successors and assigns, and inure to the benefit of and be enforceable
by the Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.
          (b) Assignment. Except to the extent otherwise provided in the Credit
Agreement, the Guarantor shall not have the right to assign or transfer its
rights and obligations hereunder or under any other Guaranty Documents without
the prior written consent of the Majority Lenders. Each Lender may, without
notice to or consent by the Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and under the other Guaranty Documents in connection with any sale,
assignment, transfer or grant of a participation by such Lender in accordance
with Clause 22 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of set-off
under Section 17 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (B) shall also be entitled to the benefits of
Section 16.
             Section 21. Governing Law and Jurisdiction.
          (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER GUARANTY DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE
GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTY DOCUMENT. THE GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
          (c) The Guarantor hereby irrevocably appoints CT Corporation System, a
Wolters Kluwer Company, with an office at 111 Eighth Avenue, New York, NY 10011,
as its authorized agent (in such capacity, the “NY Process Agent”) with all
powers necessary to receive on its behalf service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
arising out of or relating to this Guaranty and

47



--------------------------------------------------------------------------------



 



the other Loan Documents in any of the courts in and of the State of New York.
Such service may be made by mailing or delivering a copy of such process to the
Guarantor in care of the NY Process Agent at the NY Process Agent’s address and
the Guarantor hereby irrevocably authorizes and directs the NY Process Agent to
accept such service on its behalf and agrees that the failure of the NY Process
Agent to give any notice of any such service to the Guarantor shall not impair
or affect the validity of such service or of any judgment rendered in any action
or proceeding based thereon. As an alternative method of service, the Guarantor
also irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to the Guarantor
at its address specified on the signature page hereof. If for any reason CT
Corporation System shall cease to act as NY Process Agent, the Guarantor shall
appoint forthwith, in the manner provided for herein, a successor NY Process
Agent qualified to act as an agent for service of process with respect to all
courts in and of the State of New York and acceptable to the Administrative
Agent.
          (d) The Guarantor further agrees that the courts of England shall have
non-exclusive jurisdiction to settle any dispute arising out of or in connection
with this Guaranty or the other Loan Documents (including a dispute regarding
the existence, validity or termination of any such document or agreement) (a
“Dispute”). The Guarantor further waives any objection which it may have at any
time to the laying of venue in relation to any proceedings brought in any such
court in respect of any Dispute, waives any claim that such proceedings have
been brought in an inconvenient forum, and further waives the right to object,
with respect to such proceedings, that such court does not have any jurisdiction
over it. The Guarantor hereby irrevocably appoints Cadence Design Systems
Limited, with an office at Bagshot Road, Attn: Office of the General Counsel,
Bracknell, Berkshire, RG12, OPH, UK, as its authorized agent, with all powers
necessary to receive on its behalf service of process in any proceedings,
commenced in the English courts.
          (e) Nothing in this Section 21 shall affect the right of the
Guaranteed Parties to serve legal process in any other manner permitted by law
or limit the right of the Guaranteed Parties to bring any action or proceeding
against the Guarantor or its property in the courts of other jurisdictions.
             Section 22. Waiver of Jury Trial. THE GUARANTOR AND EACH GUARANTEED
PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THE GUARANTY
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES OR ANY OF THEM WITH RESPECT TO THE GUARANTY DOCUMENTS, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND THE GUARANTOR
AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

48



--------------------------------------------------------------------------------



 



             Section 23. Entire Agreement; Amendments and Waivers. This Guaranty
together with the other Guaranty Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative Agent
and the Majority Lenders. No waiver of any rights of the Guaranteed Parties
under any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Majority Lenders, or the Administrative Agent (with
the written consent of the Majority Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
             Section 24. Severability. If any provision of this Guaranty or the
other Guaranty Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty and the other Guaranty Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
             Section 25. Confidentiality. By its acceptance hereof, each
Guaranteed Party agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to the Credit Agreement; (e) in connection with the
exercise of any remedies hereunder or thereunder or any suit, action or
proceeding relating to the Credit Agreement or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or participant in, or any prospective Eligible Assignee of or participant in,
any of its rights or obligations under the Credit Agreement (or other permitted
assignee of or successor to a Guaranteed Party) or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Guarantor; (g) with the
consent of the Guarantor; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Guaranteed Party on a nonconfidential basis from a
source other than the Borrower or the Guarantor; or (i) to the National
Association of Insurance Commissioners or any other similar organization. In
addition, the Guaranteed Parties may disclose the existence of this Guaranty and
the Credit Agreement and information about this Guaranty and the Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Guaranteed Parties in connection with the
administration and management of the Credit Agreement, the Guaranty Documents
and other Loan Documents, the Commitments, and the Facility. For the purposes of
this Section,

49



--------------------------------------------------------------------------------



 



“Information” means all information received from the Guarantor relating the
Guarantor or its Subsidiaries or their businesses, other than any such
information that is available to the applicable Guaranteed Party on a
nonconfidential basis prior to disclosure by the Guarantor or its Subsidiaries;
provided that, in the case of information received from the Guarantor after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
             Section 26. Counterparts. This Guaranty may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
             Section 27. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guaranty Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Guarantor in respect of any such sum due from it to
any Guaranteed Party hereunder or under the other Guaranty Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Guarantor in the Agreement Currency, the Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent (by its acceptance hereof) agrees to return
the amount of any excess to the Guarantor (or to any other Person who may be
entitled thereto under applicable law). The agreements in this Section 27 shall
survive the termination of the Commitments and repayment of all Guaranteed
Obligations.
             Section 28. USA PATRIOT Act Notice. By their acceptance hereof,
each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Guarantor that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Guarantor, which information includes the name and address of the Guarantor and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Guarantor in accordance with the Act.
[Signature page follows]

50



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of
the date first above written.

              CADENCE DESIGN SYSTEMS, INC.
 
       
 
  By   /s/ William Porter
 
       
 
        Title: Senior Vice President and
  Chief Financial Officer     Address:
 
      2655 Seely Avenue
 
      Building 5
 
      San Jose, California 95134
 
      U.S.A.
 
      Attn.: Chief Financial Officer
 
      Fax No. (408) 944-7168

[Signature page to Guaranty]

53



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Term Facility Agreement, dated as of
December 19, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among Castlewilder, an
Irish unlimited company (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, guaranteed by
Cadence Design Systems, Inc. (the “Guarantor”), the parent corporation of the
Borrower, pursuant to that Guaranty dated as of December 19, 2005 (the
“Guaranty”), the terms defined therein being used herein as therein defined).
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                          of the Guarantor,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Guarantor, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 11(a) of the Guaranty for the fiscal year of the
Guarantor ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 11(a) of the Guaranty for the fiscal quarter of the
Guarantor ended as of the above date. Such financial statements fairly present
in all material respects the financial condition, results of operations and cash
flows of the Guarantor and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Guaranty and the Agreement, and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Guarantor and the Borrower during the accounting period
covered by the attached financial statements.
     3. A review of the activities of the Guarantor and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining

A-1



--------------------------------------------------------------------------------



 



whether during such fiscal period the Borrower and Guarantor performed and
observed all of their Obligations under the Loan Documents, and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrower and Guarantor performed and observed each covenant and condition of the
Loan Documents applicable to them, and no Default has occurred and is
continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

              CADENCE DESIGN SYSTEMS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

A-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                  I.   Section 12(k)(i) – Consolidated Interest Coverage Ratio.
   
 
                    A.   Consolidated EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”):    
 
               
 
       1.   Consolidated Net Income for Subject Period:  
$                          
 
               
 
       2.   Consolidated Interest Charges for Subject Period:  
$                          
 
               
 
       3.   Provision for income taxes (including franchise taxes imposed in
lieu thereof) for Subject Period:   $                          
 
               
 
       4.   Depreciation expenses for Subject Period:  
$                          
 
               
 
       5.   Amortization expenses for Subject Period:  
$                          
 
               
 
       6.   Write-offs for Subject Period:   $                          
 
               
 
       7.   Non-recurring non-cash reductions of Consolidated Net Income for
Subject Period:   $                          
 
               
 
       8.   Cash restructuring charges (not to exceed for any period of four
consecutive fiscal quarters $20,000,000) for the Subject Period:  
$                          
 
               
 
       9.   Income tax credits for Subject Period:   $                          
 
               
 
       10.   Non-cash additions to Consolidated Net Income for Subject Period:  
$                          
 
               
 
       11.   Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9 –
10):   $                          
 
                    B.   Consolidated Interest Charges for Subject Period:  
$                          
 
                    C.   Consolidated Interest Coverage Ratio (Line I.A.11 /
Line I.B):                        to 1
 
                    Minimum required:   4.00 : 1.00

A-3



--------------------------------------------------------------------------------



 



                  II.   Section 12(k)(ii) – Consolidated Leverage Ratio.    
 
                    A.   Consolidated Indebtedness at Statement Date:  
$                          
 
                    B.   Consolidated EBITDA for Subject Period (Line I.A.11
above):   $                          
 
                    C.   Consolidated Leverage Ratio (Line II.A ¸ Line II.B):  
                     to 1
 
                        Maximum permitted:    
 
               
 
              Maximum
 
          Four Fiscal Quarters Ending   Consolidated Leverage Ratio          
Closing Date through Fiscal Quarter   2.50 : 1.00         ending nearest
September 30, 2007               Thereafter   2.25 : 1.00

A-4



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Guaranty)

                                                  Twelve         Quarter  
Quarter   Quarter   Quarter   Months
Consolidated EBITDA
  Ended   Ended   Ended   Ended   Ended Consolidated                     Net
Income                    
 
                       
+
  Consolidated
Interest Charges                    
 
                       
+
  income taxes                    
 
                       
+
  depreciation expense                    
 
                       
+
  amortization expense                    
 
                       
+
  write-offs                    
 
                       
+
  non-recurring non -
cash expenses                    
 
                       
+
  cash restructuring
charges                    
 
                       
-
  income tax credits                    
 
                       
-
  non-cash income                    
 
                       
=
  Consolidated                    
 
  EBITDA                    

A-5